 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
      LESLIE GUY WILSON,
10
                          Petitioner,
11
                                                            NO. C19-489RSL
                   vs.
12    UNITED STATES OF AMERICA,                             ORDER VACATING ORDER TO
13
                                                            SHOW CAUSE AND NOTING
                          Respondent.                       PETITIONER’S MOTION ON THE
14
                                                            COURT’S CALENDAR

15
           The Court’s Order to Show Cause entered April 18, 2019, in the above captioned case, is
16
     hereby VACATED. The petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or
17
     Correct Sentence is noted on the Court’s calendar for May 3, 2019.
18

19
           DATED this 19th day of April, 2019.
20

21

22
                                             A
                                             Robert S. Lasnik
23                                           United States District Judge

24

25

26

27
     ORDER VACATING ORDER TO SHOW CAUSE AND NOTING PETITIONER’S MOTION ON
28   THE COURT’S CALENDAR
